 



Exhibit 10.58
November 29, 2006
Mr. Ray M. Robinson
3445 Peachtree Rd. N.E.
Suite 175
Atlanta, GA 30326
Dear Ray:
     This will confirm the following agreement relating to the deferral of your
director’s fees in 2007.
     1. All director’s fees and retainers (“Fees”) payable to you in connection
with your service on the boards of directors (including committees of such
boards) of AMR Corporation and American Airlines, Inc. for the period January 1,
2007 through December 31, 2007, will be deferred and paid to you in accordance
with this letter agreement.
     2. Fees will be converted to Stock Equivalent Units in accordance with the
Directors’ Stock Equivalent Purchase Plan, a copy of which is attached hereto as
Exhibit A (the “Plan”).
     3. On the 30th business day after the date when you cease to be a Director
of AMR Corporation, the Stock Equivalent Units accrued in 2007 pursuant to the
Plan will be converted to cash and paid to you by multiplying the number of such
Stock Equivalent Units by the arithmetic mean of the high and the low of AMR
stock (“fair market value”) during the month when you ceased to be a Director of
AMR Corporation.
     4. In the event of your death, the cash payment contemplated by paragraph 3
will be made to Arlane Robinson on the 30th business day following the date of
your death.

 



--------------------------------------------------------------------------------



 



     If the foregoing is satisfactory to you, please indicate by signing one of
the originals (two are enclosed) and returning it to me.

            Very truly yours,
         -s- Kenneth W. Wimberly [d43815d4381501.gif]         Kenneth W.
Wimberly        Corporate Secretary     

Accepted and agreed:

                /s/ Ray M. Robinson       Ray M. Robinson            12/20/06  
    Date      

 